Citation Nr: 1132880	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for service-connected right knee disability, in excess of 0 percent for the period prior to June 1, 2009, and in excess of 10 percent from June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, had active service from March 1991 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In December 2006, the Veteran submitted the current claim for an increased rating for the service-connected right knee disability.  In the May 2007 rating decision on appeal, the Phoenix RO denied an increased (compensable) rating for the service-connected right knee disability.  The Veteran entered a notice of disagreement with denial of increased rating.  An April 2010 rating decision reflects that during the appeal the Phoenix RO granted a staged 10 percent rating for right knee disability for the rating period beginning June 1, 2009.

Although the RO granted a higher 10 percent rating for right knee disability for the rating period from June 1, 2009, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the periods from September 7, 2006 to November 31, 2006, May 21, 2008 to August 31, 2008, and from February 20, 2009 to May 31, 2009, the Veteran was rated as 100 percent disabled due to surgical or other treatment necessitating convalescence (temporary total ratings).  As the Veteran was rated 100 percent disabled, the maximum schedular rating, during these periods, the claim for an increased rating for service-connected right knee disability is not at issue during these periods.

FINDINGS OF FACT

1.  For the increased rating period prior to June 1, 2009, the Veteran's service-connected right knee disability was productive of, at worse, right knee flexion limited to 110 degrees, limited by pain, with a diagnosis of arthritis.

2.  For the increased rating period from June 1, 2009, the Veteran's service-connected right knee disability manifested pain on motion and X-ray evidence of arthritis, but did not manifest right knee flexion limited to 45 degrees, extension limited to 15 degrees, right knee ankylosis, impairment of the tibia and fibia, or genu recurvatum.

3.  For the entire increased rating period on appeal, the Veteran's right knee disability has been productive of mild instability of the right knee.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to June 1, 2009, the criteria for an increased disability rating of 10 percent, but no higher, for right knee disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5099 (2010).

2.  For the increased rating period from June 1, 2009, the criteria for an increased disability rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5099, 5260, 5261 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran letters in January and 
March 2007 that informed of the requirements needed to establish an increased evaluation for right knee disability.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right knee disability.  VA provided the Veteran with examinations in May 2007 and June 2009.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining X-rays.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected right knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the increased rating claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 
10 percent rating may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

With respect to disabilities of the right knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 
50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261. With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Right Knee Increased Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) rating for service-connected right knee disability for the increased rating period prior to 
June 1, 2009, and a rating of 10 percent thereafter under the provisions of 
38 C.F.R. § 4.71a, DC 5003-5099.  The 10 percent disability rating is based upon X-ray evidence of arthritis with limited and painful motion, under the provisions of 38 C.F.R. § 4.71a, DC 5003-5099.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).

Increased Rating Period prior to June 1, 2009

The Board finds that, for the increased rating period prior to June 1, 2009, the evidence is at least in relative equipoise as to whether the Veteran's right knee disability manifested noncompensable limitation of flexion (limited to 110 degrees), limited by pain, and had a diagnosis of osteoarthritis, as required for a 10 percent disability rating under Diagnostic Code 5003.  For this period, the Veteran's service-connected right knee disability did not manifest forward flexion of the right knee limited to 60 degrees or right knee extension limited to 5 degrees.  Even though the Veteran's right knee disability warrants only a noncompensable rating for limitation of motion under DC 5260 and 5261, the evidence shows the right knee disability more nearly approximates the criteria for a 10 percent increased rating for the service-connected right knee disability under DC 5003, because there is a diagnosis of arthritis and some noncompensable limitation of motion of the right knee objectively shown to be due to pain and weakness.  38 C.F.R. § 4.71a.

The May 2007 VA examination of the right knee report reflects that the Veteran suffered functional limitations of limited prolonged standing and walking.  The Veteran reported that he experienced pain and weakness in the right knee.  Upon radiological examination, the VA examiner reported normal right knee findings.  The diagnosis was bilateral knee osteoarthritis.  

A range of motion summary in May 2007 indicated that the Veteran's forward flexion of the right knee was to 110 degrees, and extension was to 0 degrees.  The range of motion summary indicated that the Veteran had complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on measures of range of motion of the right knee, the Veteran's right knee disability does not meet the criteria for a higher (compensable) increased rating under the Schedule for Rating the Knee.  For a 10 percent rating under the Schedule for Rating the Knee, the evidence must show forward flexion that more nearly approximates limitation to 60 degrees, or extension limited to 5 degrees.  The May 2007 VA examination report reflects that the Veteran had forward flexion to 110 degrees and full extension to 0 degrees.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See
 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

While the Board finds that the Veteran's right knee disability does not meet the criteria for a compensable increased rating under the Schedule for Rating the Knee based solely on limitation of motion, the Board finds that a higher rating of 10 percent is warranted for diagnosed arthritis that manifests noncompensable limitation of motion of the right knee (a major joint) due to pain, under DC 5003.  38 C.F.R. § 4.71a.  In this regard, the evidence of record, including statements from the Veteran, shows that the Veteran has a current diagnosis of osteoarthritis and experienced recurrent episodes of severe right knee pain.  The May 2007 VA range of motion summary indicated that the Veteran had complaints of painful motion.  Based on the foregoing, the Board finds that the Veteran's diagnosed arthritis of the right knee manifested functional loss and pain resulting in additional limitation of motion beyond that reflected on range of motion measurements upon examination, so has at least noncompensable degree of limitation of motion of the right knee during this rating period.  See 38 C.F.R. § 4.71a, DC 5003.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of a 10 percent rating for right knee disability is warranted under Diagnostic Code 5003 for the increased rating period prior to June 1, 2009.  38 C.F.R. § 4.71a.  For the reasons indicated above, the Board also finds that a disability rating in excess of 10 percent is not warranted for this period.  The evidence shows that the Veteran's right knee disability does not meet the criteria for a higher (compensable) increased rating under the Schedule for Rating the Knee.  The evidence does not show forward flexion that more nearly approximates limitation to 30 degrees or extension limited to 15 degrees to warrant a 20 percent rating under Diagnostic Codes 5260 or 5261, or a combination of limitation of forward flexion to 45 degrees with extension limited to 10 degrees to warrant separate 10 percent ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 09-04.

Increased Rating Period from June 1, 2009

The Board finds that, for the increased rating period from June 1, 2009, even with consideration of right knee motion limited by pain and other orthopedic factors, the Veteran's service-connected right knee disability did not manifest forward flexion of the right knee limited to 30 degrees or extension limited to 15 degrees to warrant a 20 percent rating under Diagnostic Codes 5260 or 5261, or a combination of limitation of forward flexion to 45 degrees with extension limited to 10 degrees to warrant separate 10 percent ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 09-04.
  

In a June 2008 private treatment record, the private examiner reported the swelling of the right knee and reported the right knee was tender on palpation.  A range of motion summary in June 2008 indicated that the Veteran's forward flexion was 0 to 118 degrees.  Extension was 0 to -5 degrees.  The diagnosis was compression arthralgia of the right knee.  In a March 2009 private treatment record, the private examiner reported right knee flexion 0 to 120 degrees.  

The June 2009 VA examination of the right knee report reflects that the Veteran suffered functional limitations of limited prolonged standing and walking.  The Veteran reported that he experienced pain and weakness in the right knee.  Upon radiological examination, the VA examiner reported minimal degenerative changes of the right knee.  The diagnosis was degenerative disk disease (DJD) of the right knee.  

A range of motion summary in June 2009 indicated that the Veteran's forward flexion was 0 to 95 degrees, with pain.  Extension was to 0 degrees.  The range of motion summary indicated that the Veteran had complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  Upon repetitive motion, flexion was 0 to 95 degrees, with pain, and extension was to 0 degrees.  

The Board has considered whether a higher disability rating than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as frequently having to sit down and rest, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

The Veteran does have some limitation of motion, due to pain; however, this is encompassed in the current 10 percent rating under DC 5003-5099.  For example, a range of motion summary in June 2009 indicated that the Veteran's flexion was 0 to 95 degrees, with pain at 95 degrees.  Extension was to 0 degrees, without pain.  The June 2009 VA compensation examination report also reflects specific findings of no additional limitation of motion with repetitive use.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

Based upon these findings, for the period from June 1, 2009, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the right knee should remain in effect, as the evidence does not show flexion limited to 45 degrees with extension limited to 15 degrees to warrant separate 10 percent ratings for both limitation of flexion and limitation of extension, right knee ankylosis, impairment of the tibia and fibia, or genu recurvatum.  

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his right knee disability.  Specifically, the Veteran has reported pain, tenderness, swelling, instability, and weakness in his right knee.  He reports that he is unable to perform certain sports activities or walk or stand for prolonged periods.  The Veteran, as a lay person, is competent to provide such evidence of how his right knee disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  For these reasons, the preponderance of the evidence is against the claim for a increased disability rating in excess of 10 percent for service-connected right knee disability for any period.  


Separate Rating for Right Knee Instability

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period on appeal, an evaluation of 10 percent for mild instability of the right knee is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  Limitation of motion and instability of the knee may be rated separately.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as that diagnostic code is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The evidence includes a July 2006 private treatment record that reflects a history of chronic recurrent subluxating patellas, with the right knee marked more than the left.  In a September 2006 private treatment record, the private examiner diagnosed patellar instability of the right knee.  In the May 2007 VA joints examination, the VA examiner reported one to two episodes of subluxation per year and no right knee instability.  In an April 2008 private treatment record, the private examiner reported right knee pain secondary to patellar instability.  From this record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran has at least mild instability of the right knee to warrant a separate 10 percent rating under Diagnostic Code 5257.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period on appeal, an evaluation of 10 percent for mild instability of the right knee is warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee disability.  The service-connected right knee rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the right knee, including due to pain and other orthopedic factors.  Because the schedular rating criteria is adequate to rate the Veteran's 

service-connected right knee disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for right knee disability of 10 percent for the period prior to June 1, 2009 is granted; an increased disability rating in excess of 
10 percent for any period is denied. 

A separate 10 percent rating for right knee instability is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


